DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 7, 21 and 28 have been amended. No new matter has been introduced.
5. 	No new claims have been added. 
6.	Claims 1 – 6, 10, 12, 14 – 20, 22, 24, 27 and 33 have been cancelled. 
7.	Pending claims include claims  7 – 9, 11, 13, 21, 23, 25 – 26, 28 - 32 (renumbered as claims 1-14).
Response to Arguments
Applicant' s arguments, see pages 8 - 9, filed 05/05/2021, with respect to the rejection(s) of claim(s) 7 – 9, 11, 13, 21, 23, 25 – 26 and 28 - 32 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.


Allowable Subject Matter

1.	Claims 7 – 9, 11, 13, 21, 23, 25 – 26, 28 - 32 (renumbered as claims 1-14) are allowed. The Applicant's arguments (pages 8 - 9) along with the amendments to the most recent set of claims submitted on 05/05/2021 are considered persuasive in their entirety. 
	The amendment to the claims in combination with the other claimed elements as set forth below is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration:
 	“…receiving, via the first network connection, a first wireless emergency alert (WEA) message comprising first alert and a first indication of a first geographic area associated with the first alert; receiving, via the second network connection, a second WEA message comprising a second alert and a second indication of a second geographic area associated with the second alert, wherein the second geographic area overlaps the first geographic area; comparing that comprises: comparing the first geographic area and the second geographic area; and comparing a temporal relationship between the first WEA message and the second WEA message; based on the comparing, determining that the first alert and the second alert relate to a common event; and based on the first alert and the second alert relating to the common event, causing the display to render an alert indication based on the first WEA message and the second WEA message”
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 572-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHARISHI V KHIRODHAR/            Primary Examiner, Art Unit 2463